Exhibit 10.4

 

AMERICA’S CAR-MART, INC.

AMENDED AND RESTATED STOCK OPTION PLAN

 

(Employee Option Agreement)

 

 

THIS OPTION AGREEMENT (the “Option Agreement”) is made effective as of August 5,
2015 (the “Grant Date”) between AMERICA’S CAR-MART, INC., a Texas corporation
(the “Company”), and William H. Henderson, an employee of the Company (the
“Optionee”).

 

In furtherance of the purposes of the America’s Car-Mart Inc. Amended and
Restated Stock Option Plan, as it may be hereafter amended (the “Plan”), the
Company and the Optionee hereby agree as follows:

 

1. Incorporation of the Plan. The rights and duties of the Company and the
Optionee under this Option Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. Any term not defined in this Option Agreement shall have
the meaning set forth in the Plan.

 

2. Grant and Term of Option. The Company hereby grants to the Optionee pursuant
to the Plan the right and option (the “Option”) to purchase all or any part of
an aggregate of Twenty Thousand (20,000) shares (the “Shares”) of the Common
Stock of the Company, at an Option Price of Forty Six and 47/100 Dollars
($46.47) per Share. The Option shall be designated as a Nonqualified Option.
Except as otherwise provided in the Plan, the Option will expire if not
exercised in full before 5:00 p.m. Central Time on the date which marks the
tenth (10th) anniversary of the Grant Date.

 

3. Vesting and Exercise. The vesting of the Option is subject to the attainment
of certain performance conditions based on the Company’s consolidated net income
growth during fiscal years 2016 through 2020. If the Company’s cumulative
consolidated net income growth, calculated on a compound basis, for the five (5)
fiscal years ending April 30, 2020 is equal to 10% or more, the Option will
“cliff” vest in its entirety (20,000 shares) on the date which marks the fifth
(5th) anniversary of the Grant Date (the “Vesting Date”). If the Company’s
cumulative consolidated net income growth, calculated on a compound basis, for
the five (5) fiscal years ending April 30, 2020 is equal to 5% or more but less
than 10%, the Option will “cliff” vest as to 10,000 shares on the Vesting Date.
If the Company’s cumulative consolidated net income growth, calculated on a
compound basis, for the five (5) fiscal years ending April 30, 2020 is less than
5%, the Option will be forfeited. The Option may be exercised from time to time,
in accordance with the terms of this Agreement and Section 6(c) of the Plan with
respect to all or any portion of the Shares as to which it is then vested and
exercisable. To the extent not exercised, the Option shall continue in effect
until it expires or otherwise terminates in accordance with the terms of this
Option Agreement and the Plan.

 

4. No Employment or Other Rights. Nothing contained in this Option Agreement or
the Plan shall require the Company to continue to employ the Optionee for any
particular period of time, nor shall it require the Optionee to remain in the
employ of the Company for any particular period of time. Except as otherwise
expressly provided in the Plan and in the employment agreement between the
Optionee and the Company effective as of May 1, 2015, as such agreement may be
hereafter amended, all rights of the Optionee under the Plan with respect to the
unexercised portion of the Option shall terminate upon termination of the
Optionee’s Continuous Service with the Company.

 

5. Restrictions on Transfer. Except as may be otherwise provided in the Plan,
the Option shall not be transferrable other than by will or the laws of
intestate succession. The Option shall be exercisable during the Optionee’s
lifetime only by the Optionee.

 

6. Amendment. Except as may be otherwise provided in the Plan and certain
amendments to the Plan necessary to continue compliance with applicable law,
this Option Agreement may be modified, amended or terminated only by the written
consent of the parties hereto.

 

7. Assignment. This Option Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective executors,
administrators, next-of-kin, successors and assigns.

 

8. Applicable Law. Except as otherwise provided in the Plan or herein, this
Option Agreement shall be construed and enforced according to the laws of the
State of Arkansas.

 

IN WITNESS WHEREOF, this Option Agreement has been signed on behalf of the
Company and by the Optionee to be effective as of the day and year first written
above.

 

 

AMERICA’S CAR-MART, INC.

 

___________________________________

Name: Jeffrey A. Williams

Title:   Chief Financial Officer
            Vice President, Finance

 

 

OPTIONEE

 

_____________________________________

Name: William H. Henderson

